The opinion of the Court was delivered by
Mr, Justice Grimke.
I am of opinion the decree was wrong, for the contract to repair the house was with Mrs. Julian,, and not with the plaintiff, her daughter; and if the daughter, who lived with the mother under the aforesaid agreement, chose to put any repairs upon the house, it must be at her own risk and charge; for instance, if one, seeing my fence down, chooses to repair it, without consulting me, he cannot afterwards, either charge me with it, or carry away such materials as were made there, and particularly if they were sd *349fastened as to become part of the freehold. This was precisely the case here; and there must, therefore, be a reversal of the decree of the Circuit Court.
Colcock, JYott, Cheves, Gantt, and Johnson, J. concurred.